Employer ID No: 36-3536544 Plan No: 002 Exhibit 99.1 SFN GROUP 401(k) BENEFIT PLAN Form 5500, Schedule H, Line 4(i)- Supplemental Schedule of Assets (Held at End of Year) As of December 31, 2010 DESCRIPTION OF CURRENT IDENTITY OF PARTY INVESTMENT COST** VALUE American Beacon Large Cap Value Mutual Fund $ 877,823 American Funds Growth Fund of America Mutual Fund 2,527,330 Columbia Mid Cap Value Mutual Fund 754,756 Davis New York Venture Mutual Fund 1,025,078 Janus Overseas Mutual Fund 2,163,608 JPMorgan Equity Index* Mutual Fund 1,594,985 JPMorgan International Value* Mutual Fund 1,379,655 JPMorgan SmartRetirement 2010* Mutual Fund 6,425,802 JPMorgan SmartRetirement 2015* Mutual Fund 9,709,267 JPMorgan SmartRetirement 2020* Mutual Fund 11,112,533 JPMorgan SmartRetirement 2025* Mutual Fund 15,575,941 JPMorgan SmartRetirement 2030* Mutual Fund 16,925,495 JPMorgan SmartRetirement 2035* Mutual Fund 18,516,821 JPMorgan SmartRetirement 2040* Mutual Fund 9,466,914 JPMorgan SmartRetirement 2045* Mutual Fund 4,491,698 JPMorgan SmartRetirement 2050* Mutual Fund 1,893,355 JPMorgan SmartRetirement Income* Mutual Fund 3,916,979 Loomis Sayles Bond Mutual Fund 2,346,437 Loomis Sayles Inv Grade Bond Mutual Fund 2,335,314 Pennsylvania Mutual Fund Mutual Fund 1,444,282 T Rowe Price Mid Cap Growth Mutual Fund 5,332,805 Total shares of registered investment companies 119,816,878 JPMorgan Stable Asset Income Fund* Stable Value Fund 7,540,263 SFN Group, Inc. common stock* Company Stock 1,733,153 Various participants* Participant loans 1,570,676 (Maturing 2011 to 2025 at interest rates of4.25% to 10.25%) *** Self-Directed Brokerage Account**** Other 595,961 JPMorgan Money Market Fund* Money Market Fund 1,782 Total $ 131,258,713 Note:Collateral for participant loans is not applicable as loans represent use of participant’s own funds. Defaults are subject to applicable tax and penalties by the IRS. Participant loans are due at various maturity dates, and interest is set at the Prime interest rate plus 1% at the date of issuance. *Party-in-interest. **Cost information is not required for participant-directed investments and therefore is not included. ***Net of $13,661 in deemed loan distributions. ****Includes 1,100 shares of SFN Group, Inc. common stock.
